Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liguori et al (“Liguori,” US 20180165455) and further in view of Peterson et al (“Peterson,” US 20150082063). 

Regarding claim 1, Liguori discloses a computing device comprising:
at least one processor; (Liguori, 510, FIG 5, processor(s))
memory; (Liguori, 530, FIG 5, non-volatile memory)
a network interface; (Liguori, 590, FIG 5, network interface)
a baseboard management controller (BMC) separate from the at least one processor, (Liguori, 520, FIG 5, BMC which is separate from the at least one processor shown in 510)
wherein the network interface is coupled to the BMC and is configured to be set up in a first network that is isolated from a second network, (Liguori, FIG 1 shows 140a, 140b, 140c and 140m which are networks separated and isolated from each other network; 590, FIG 5 which is the network interface is coupled to the BMC as shown in 520, [0023], [0128], [0019], [0068], and is configured to be set up in a first network that is isolated from a second network)
wherein the BMC is to (Liguori, 520, FIG 5 shows wherein the BMC is to) 
provide a storage to convey data; (Liguori, FIG 5, [0065], [0069], [0082], [0104], describes provide a storage to convey data)
perform a security assessment including a check the storage prior to connecting to the first network; (Liguori, [0097]-[0105] describes perform a security assessment including a check the storage prior to connecting to the first network)
receive the data and store the data on the storage while connected to the first network, (Liguori, [0078]-[0080] describes receive the data and store the data on the storage while connected to the first network)
Liguori fails to explicitly disclose wherein after the network interface is disconnected from the first network and connected to the second network: convey the data to another device using the second network.
However, in an analogous art, Peterson discloses wherein after the network interface is disconnected from the first network and connected to the second network:
convey the data to another device using the second network, (Peterson, [0023], [0049]-[0052], [0054]-[0056], [0061], [0091]-[0092], [0099], [0100] & FIG 5, describes wherein after the network interface is disconnected from the first network and connected to the second network: convey the data to another device using the second network)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peterson with the method/system of Liguori to include wherein after the network interface is disconnected from the first network and connected to the second network: convey the data to another device using the second network. One would have been motivated to provide transitions for baseboard management controllers (Peterson, [0001]). 

Regarding claim 2, Liguori and Peterson disclose the computing device of claim 1. 
Liguori further discloses wherein the BMC is to enable an air-lock courier mode, wherein, during the air-lock courier mode, the BMC is to determine that the BMC is isolated from external networks meeting predetermined criteria, as part of the security assessment (Liguori, [0068], [0019]-[0020] and [0026] describe wherein the BMC is to enable an air-lock courier mode, wherein, during the air-lock courier mode, the BMC is to determine that the BMC is isolated from external networks meeting predetermined criteria, as part of the security assessment)

Regarding claim 9, claim 9 is directed to a method. Claim 9 is similar in scope to claim 1 and is therefore rejected under similar rationale. 

Regarding claim 17, claim 17 is directed to a non-transitory machine-readable storage medium. Claim 17 is similar in scope to claim 1 and is therefore rejected under similar rationale. 

Claims 3-5, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liguori et al (“Liguori,” US 20180165455) in view of Peterson et al (“Peterson,” US 20150082063) and further in view of Yao et al (“Yao,” US 20200387611). 

Regarding claim 3, Liguori and Peterson disclose the computing device of claim 2. 
Liguori and Peterson fail to explicitly disclose wherein the BMC is further to, during the air-lock courier mode, execute a firmware scan to take an inventory of the computing device prior to connection to the first network. 
However, in an analogous art, Yao discloses wherein the BMC is further to, during the air-lock courier mode, execute a firmware scan to take an inventory of the computing device prior to connection to the first network, (Yao, [0040], FIG 1, [0025]-[0026], [0056]-[0059], [0069]-[0070] describe wherein the BMC is further to, during the air-lock courier mode, execute a firmware scan to take an inventory of the computing device prior to connection to the first network)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yao with the method/system of Liguori and Peterson to include p wherein the BMC is further to, during the air-lock courier mode, execute a firmware scan to take an inventory of the computing device prior to connection to the first network. One would have been motivated to automatically validating machine firmware (Yao, [0001]).

Regarding claim 4, Liguori and Peterson disclose the computing device of claim 3. 
Liguori and Peterson fail to explicitly disclose wherein the BMC is further to: scan the received data to determine whether the received data is valid according to predetermined criteria;  and perform a security action in response to a determination that the received data is not valid. 
However, in an analogous art, Yao discloses wherein the BMC is further to: scan the received data to determine whether the received data is valid according to predetermined criteria;  (Yao, [0040], FIG 1, [0025]-[0026], [0056]-[0059], [0069]-[0070] describe wherein the BMC is further to: scan the received data to determine whether the received data is valid according to predetermined criteria)
and perform a security action in response to a determination that the received data is not valid, (Yao, FIG 5, [0057]-[0058] describe and perform a security action in response to a determination that the received data is not valid)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yao with the method/system of Liguori and Peterson to include wherein the BMC is further to: scan the received data to determine whether the received data is valid according to predetermined criteria;  and perform a security action in response to a determination that the received data is not valid. One would have been motivated to automatically validating machine firmware (Yao, [0001]).

Regarding claim 5, Liguori and Peterson disclose the computing device of claim 4. 
Liguori and Peterson fail to explicitly disclose wherein the other device is capable to consume the data according to the predetermined criteria. 
However, in an analogous art, Yao discloses wherein the other device is capable to consume the data according to the predetermined criteria, (Yao, FIG 5, [0057]-[0058] describe wherein the other device is capable to consume the data according to the predetermined criteria)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yao with the method/system of Liguori and Peterson to include wherein the other device is capable to consume the data according to the predetermined criteria. One would have been motivated to automatically validating machine firmware (Yao, [0001]).

Regarding claim 11, claim 11 is directed to the method of claim 10. Claim 11 is similar in scope to claim 3 and is therefore rejected under similar rationale. 

Regarding claim 12, claim 12 is directed to the method of claim 11. Claim 12 is similar in scope to claim 4 and is therefore rejected under similar rationale. 

Regarding claim 13, claim 13 is directed to the method of claim 12 Claim 13 is similar in scope to claim 5 and is therefore rejected under similar rationale. 

Regarding claim 20, claim 20 is directed to the non-transitory machine-readable medium of claim 18. Claim 20 is similar in scope to claim 4 and is therefore rejected under similar rationale. 

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liguori et al (“Liguori,” US 20180165455), Peterson et al (“Peterson,” US 20150082063) in view of Yao et al (“Yao,” US 20200387611) and further in view of Maharana et al (“Maharana,” US 20200042246). 

Regarding claim 6, Liguori, Peterson and Yao disclose the computing device of claim 3. 
Liguori, Peterson and Yao fail to explicitly disclose wherein the BMC is further to: return to an isolated state after conveyance of the data using the second network; and perform a secure erase on the storage.
However, in an analogous art, Maharana discloses wherein the BMC is further to: return to an isolated state after conveyance of the data using the second network; and (Maharana, [0038], wherein the BMC is further to: [0013], return to an isolated state [0016]-[0019], after conveyance of data using the second network as described in [0047] and perform a secure erase on the storage, as described in [0027]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maharana with the method/system of Liguori, Peterson and Yao to include wherein the BMC is further to: return to an isolated state after conveyance of the data using the second network; and perform a secure erase on the storage. One would have been motivated to provide virtualization with configurable storage (Maharana, [0002]). 

Regarding claim 7, Liguori, Peterson, Yao and Maharana fail to explicitly disclose the computing device of claim 6. 
Yao further discloses wherein the BMC is further to: perform a second firmware scan to take a second firmware state of the computing device; compare the firmware state to the second firmware state; and determine whether an unauthorized modification occurred (Yao, [0054]-[0059], [0040] describes wherein the BMC is further to: perform a second firmware scan to take a second firmware state of the computing device; compare the firmware state to the second firmware state; and determine whether an unauthorized modification occurred)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yao with the method/system of Liguori and Peterson to include wherein the BMC is further to: perform a second firmware scan to take a second firmware state of the computing device; compare the firmware state to the second firmware state; and determine whether an unauthorized modification occurred. One would have been motivated to automatically validating machine firmware (Yao, [0001]). 

Regarding claim 8, Liguori, Peterson, Yao and Maharana disclose the computing device of claim 7. 
Yao further discloses wherein the BMC is further to: in response to a determination that the unauthorized modification did not occur indicate a ready status to be capable to connect to the first network (Yao, [0040], [0046], FIG 1 shows where the firmware signature was good [unauthorized modification did not occur] such that it indicates a ready status to be capable to connect to the network)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yao with the method/system of Liguori and Peterson to include wherein the BMC is further to: in response to a determination that the unauthorized modification did not occur indicate a ready status to be capable to connect to the first network. One would have been motivated to automatically validating machine firmware (Yao, [0001]).

Regarding claim 14, claim 14 is directed to the method of claim 14 Claim 14 is similar in scope to claim 6 and is therefore rejected under similar rationale. 

Regarding claim 15, claim 15 is directed to the method of claim 14 Claim 15 is similar in scope to claim 7 and is therefore rejected under similar rationale. 

Regarding claim 16, claim 16 is directed to the method of claim 15. Claim 16 is similar in scope to claim 8 and is therefore rejected under similar rationale. 

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liguori et al (“Liguori,” US 20180165455) in view of Peterson et al (“Peterson,” US 20150082063) and further in view of Flynn et al (“Flynn,” US 20080313312). 

Regarding claim 10, Liguori and Peterson discloses the method of claim 9. 
Liguori and Peterson fail to explicitly disclose further comprising: enabling, by the BMC, an air-lock courier mode, wherein during the air-lock courier mode: performing, by the BMC, a self-assessment to determine that the BMC is isolated from external networks meeting predetermined criteria, as part of the security assessment prior to connecting to the first network.
	However, in an analogous art, Flynn discloses further comprising: enabling, by the BMC, an air-lock courier mode, wherein during the air-lock courier mode: performing, by the BMC, a self-assessment to determine that the BMC is isolated from external networks meeting predetermined criteria, as part of the security assessment prior to connecting to the first network (Flynn, [0024], [0086], [0071], [0099], describes further comprising: enabling, by the BMC, an air-lock courier mode, wherein during the air-lock courier mode: performing, by the BMC, a self-assessment to determine that the BMC is isolated from external networks meeting predetermined criteria, as part of the security assessment prior to connecting to the first network)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Flynn with the method/system of Liguori and Peterson to include further comprising: enabling, by the BMC, an air-lock courier mode, wherein during the air-lock courier mode: performing, by the BMC, a self-assessment to determine that the BMC is isolated from external networks meeting predetermined criteria, as part of the security assessment prior to connecting to the first network. One would have been motivated to provide a reconfigurable baseboard management controller (Flynn, [0003]). 

Regarding claim 18, claim 18 is directed to the non-transitory machine-readable storage medium of claim 17. Claim 18 is similar in scope to claim 10 and is therefore rejected under similar rationale. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liguori et al (“Liguori,” US 20180165455), Peterson et al (“Peterson,” US 20150082063), Flynn et al (“Flynn,” US 20080313312) in view of Maharana et al (“Maharana,” US 20200042246) and further in view of Yao et al (“Yao,” US 20200387611).

Regarding claim 19, Liguori, Peterson and Flynn disclose the non-transitory machine-readable storage medium of claim 18. 
Liguori, Peterson and Flynn fail to explicitly disclose further comprising instructions that, if executed by the physical processing element, cause the BMC to: return the BMC to an isolated state after conveyance of the data using the second network; perform a secure erase on the storage; perform a second firmware scan to take a second firmware state of the computing device; compare the firmware state to the second firmware inventory; determine whether an unauthorized modification occurred; and in response to a determination that the unauthorized modification did not occur indicate a ready status to be capable to connect to the first network.
However, in an analogous art, Maharana discloses further comprising instructions that, if executed by the physical processing element, cause the BMC to: return the BMC to an isolated state after conveyance of the data using the second network; perform a secure erase on the storage; (Maharana, [0038], wherein the BMC is further to: [0013], return to an isolated state [0016]-[0019], after conveyance of data using the second network as described in [0047] and perform a secure erase on the storage, as described in [0027]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maharana with the method/system of Liguori, Peterson and Flynn to include wherein the BMC is further to: return to an isolated state after conveyance of the data using the second network; and perform a secure erase on the storage. One would have been motivated to provide virtualization with configurable storage (Maharana, [0002]). 
Liguori, Peterson, Flynn and Maharana fail to explicitly disclose perform a second firmware scan to take a second firmware state of the computing device; compare the firmware state to the second firmware inventory; determine whether an unauthorized modification occurred; and in response to a determination that the unauthorized modification did not occur indicate a ready status to be capable to connect to the first network, 
However, in an analogous art, Yao discloses perform a second firmware scan to take a second firmware state of the computing device; compare the firmware state to the second firmware inventory; determine whether an unauthorized modification occurred; and in response to a determination that the unauthorized modification did not occur indicate a ready status to be capable to connect to the first network, (Yao, [0054]-[0059], [0040] describes wherein the BMC is further to: perform a second firmware scan to take a second firmware state of the computing device; compare the firmware state to the second firmware state; and determine whether an unauthorized modification occurred)
and in response to a determination that the unauthorized modification did not occur indicate a ready status to be capable to connect to the first network (Yao, [0040], [0046], FIG 1 shows where the firmware signature was good [unauthorized modification did not occur] such that it indicates a ready status to be capable to connect to the network)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yao with the method/system of Liguori, Peterson, Flynn and Maharana to include perform a second firmware scan to take a second firmware state of the computing device; compare the firmware state to the second firmware inventory; determine whether an unauthorized modification occurred; wherein the BMC is further to: in response to a determination that the unauthorized modification did not occur indicate a ready status to be capable to connect to the first network. One would have been motivated to automatically validating machine firmware (Yao, [0001]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439  



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439